Title: To John Adams from Joseph Ward, 6 – 12 September 1776
From: Ward, Joseph
To: Adams, John


     
      Sir
      Boston September 6, 1776
     
     I have the honour of your Letter of the 20th of August. Agreeable to your desire have inclosed a Return of the Continental armed Vessels fitted out in this State.
     If the two grateful Brothers should pay us a visit, I will omit nothing in my power to give them a reception suitable to their gratitude. And if they should not bring too much Company with them I should be glad to wait on them.
     I thank you Sir, for the many just remarks in your Letter; your firm attachment to the Rights of your Country and your Abilities to support them I know well, and therefore your Sentiments have singular weight with me; if at any time they do not carry conviction, they always demand my serious attention.
     Far be it from me to derogate from the merits of the celebrated General; he has great merit and deserves the esteem of his Country. I believe he fills the rank he now holds with dignity, and that it was wise to appoint him to the command of the Troops of his own State; but from hence I think it does not follow that he ought to command our Troops in preference to our Officers; for with all his accomplishments he wanted one (if I am not misinformed) which many of our Officers had, that is, tried courage and approved abilities in the field of battle. This is an essential and capital article to compleat a Solders character. Not that I doubt his courage or abilities in Action, but there will always be a difference between real proof and the strongest presumption; and our presumption in cases of this kind oftener deceive us than in any other. I know, Sir, an Officer of rank, who was esteemed by the principal Gentlemen of his Colony the first military character in it, and I was told by one of those Gentlemen who was celebrated for his superior abilities, that they placed their chief dependence upon this Officer as a man of fighting talents—yet since that time I have been informed from the best authority, ’That the people in his own Province have not much Confidence in their own Generals.’
     If there was weight in the reasons urged by the Gentlemen here for a Southern General to be first in command, those reasons I conceive could not apply to the second with any degree of force. And Sir, if both those Gentlemen had been sent here, not-withstanding their merit, it would infallibly have dishonoured this State in the Eyes of America; it would have been an acknowledgement, and by “the principal Gentlemen,” that we had not Officers fit to command our own men in defence of our own State. Is this the character of Massachusetts? Then who would not weep that he was born here! A State once venerable for her wise and martial Sons, but now her departed glory and degenerate children call for the tear of pity and lamentation.
     I have long known, to my sorrow, that many of the people of our own State have not much confidence in our own Generals. I have long been sensible of the cause and have laboured to the utmost of my influence to remove it. There is a ridiculous weakness in many men more especially the Citizens, which inclines them to prefer every foreign commodity to the superior productions of their own State; this superlative folly induces them to bewray their own nest. Men in this State are not without imperfections, but I conceive they are equal to any of the Sons of Adam.
     You know Sir, the first General in this State entered the service under the great disadvantage of bad health, which cast a gloom over his mind, and this in fact has clouded his whole administration. This circumstance has cost me more Care labour and concern than can easily be imagined. I have done all in my power to promote the honour of his command and to turn the bright side to the day; if that will not bear the light I cannot help it. He certainly has many Virtues and qualifications to form the General, and had he been in high health he would have made a very different figure.
     A General should have popular talents, be active and enterprising, free from gloom or despondency, and by an uniform air and conduct shew the Army that he is superior to difficulties dangers or misfortunes; this never fails to inspire the men and gain their esteem and confidence. In some of these particulars perhaps our Generals may have been wanting. A compleat General is a great and a singular character, it is I believe the rarest in the world.
     You are pleased to ask who among the Colonels are most fit for Generals. I can better answer this question a few days hence, after their conduct at New York shall be tried. I have been told that Col Jonathan Brewer has been talked of for a General, but I trust he never will be appointed, for he is so unpopular he could not fill up his Regiment, neither Officers nor privates like to be under his command; for although he has some military talents he has so many vices that it might be dangerous to advance him.
     I apprehend that the public good requires that the line of succession should not be an invariable rule of promotion, for the best men do not always stand first. If a few old Colonels should resign it might be no disadvantage to the Service; very few of them take much pains to qualify themselves for higher command; they want education, knowledge of the World and gen­uine ambition to make them shine as Generals. I apprehend that Benjamin Lincoln Esqr. (now a Major General in the militia) is a good man for a Brigadire General; he has never been a Continental Officer nor had much experience, but he is a man of abilities and appears to me to have a good mind. I am well informed that he would like to engage in the Service.
     With regard to myself, I assure you Sir, did not a view to the public interest prompt me to continue in the Army more than any private considerations I should long since thought of leaving it, for personal interest or honour is not a motive sufficient with me to indure the fatigues and dangers of war; nothing but principles that will do for a man to “carry with him,” will support the mind with true dignity when the arrows of death fly so thick he hardly knows which world he belongs to. Nothing but the scarcity of men fit for command induces me to think of it. I have served a short apprenticeship with Generals, and know the burden of command; but as there is not a Colonel in the Army who is acquainted with the various duties of this Department, I was willing to accept the command here. I suppose the reason why General Whetcomb did not accept was his being unacquainted with the duties to be performed; but as he is an active good man I am sorry he did not accept, I would willingly have served as an assistant to him, knowing him to be a worthy character by experience, in the first of the war.
     If Succession is to be the rule of promotion, and you begin the line at the commencement of this War, I am of right before every Colonel in the Army, as I was appointed to my present Rank before either of them had any appointment at all, and was in service and Action before any of them, consequently I must rank before them. It cannot be supposed that I have lost my original priority by continuing in my first appointment in order to do more extensive services, and it is well known to every man who was acquainted with the business at Head Quarters, the first months of the war, that my duty was more than double to a Colonels. It is also well known that it was so easy to obtain a Regiment in the first formation of the Army, that some without many civil or military accomplishments, or even the accidental circumstance of family or fortune, got a Regiment; and therefore I might suppose, as I was so early engaged in the service, that a Regiment was my right, and was attainable.
     There are a number of Colonels who came into the service long after me; one who commanded a Company last year now commands a Regiment; can it be supposed that all these are to stand in the way of my rising to a command superior to theirs, not-withstanding I was their superior, because they now have a Regiment? If so, my extra services instead of raising will degrade me.
     The rank of an Aid de Camp in our Army has never been settled, but in my appointment it is ordered, “that all Orders coming from the General by an Aid de Camp whether written or verbal are to be forthwith obeyed,” and as discretionary orders are often given he has the direction of Colonels in many cases.
     Pardon my prolixity upon a subject of so little importance, so far as it relates to myself, and permit me to assure You, Sir, that I never wish any of my Friends should think of my promotion but with a view to serve my Country; for nothing could make me more unhappy than to be advanced to the injury of the public, and (consequently), to the dishonour of my Friends. I should not have wrote a line upon this subject, but with this view, that if at any time it should be thought that I might serve my Country, the objection with regard to Colonels might not stand in the way; or at least that it may be viewed in a just light. However I trust that I shall always think it my duty to submit to the Decisions of Congress with a “respectful silence.”
     
     
      12 September
     
     This morning General Ward returned from Worcester, where he has been for near a fortnight upon public business in that County; he will I believe comply with the Request of Congress, and continue his Command some time longer until there are further operations at New York. Our affairs in that Quarter do not wear so agreeable an aspect as we wish, however I trust they will terminate well. We are informed that some Members of Congress are to have a conference with the two grateful Brothers, and that You are to attend the conference. I trust you will easily see through the designs of those Wretches, and let them know the States of America are too sensible of their own dignity and importance to listen to any propositions that are inconsistent with the freedom and glory of America.
    